Citation Nr: 1722150	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-25 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer of the face, to include as secondary to in-service exposure to herbicides.  

2.  Entitlement to service connection for skin cancer of the torso, to include as secondary to in-service exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2013, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims on appeal.

The Veteran contends that his skin conditions were caused by the conditions of his active duty service, including exposure to herbicides.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

At present, the evidence currently of record does not appear entirely adequate to fully resolve the medical questions raised by these two claims.  The Veteran was afforded a VA examination in May 2015.  A diagnosis of a history of basal cell carcinoma was provided.  The VA examiner stated that it was less likely as not that any diagnosed skin cancer was caused or aggravated by military service, to include herbicide exposure.  The VA examiner noted a review of the Veteran's claims file and stated that the Veteran's basal cell or squamous cell skin cancer conditions were not recognized by the VA as presumptive conditions due to Agent Orange exposure.  

The Board finds this rationale is not wholly sufficient as it does not squarely address whether any current or past skin condition is due the Veteran's active duty service, to include as secondary to in-service exposure to herbicides.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  For this reason, a new medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2015 skin disease VA examiner, if available, for an addendum opinion.  If the original examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion.  If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized.

After review of the entire record, the examiner is asked to specifically address the following question:

Is it at least as likely as not (50 percent or greater probability) that any current or past diagnosed skin disability had its onset during, or is otherwise related to the Veteran's active duty service, to include exposure to herbicides?

In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" has been established.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




